Case: 13-50826      Document: 00512634692         Page: 1    Date Filed: 05/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-50826                                  FILED
                                  Summary Calendar                            May 19, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BOBBY JOE MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1282-1


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Bobby Joe Martinez pleaded guilty to an indictment charging him with
conspiracy to possess with intent to distribute more than 100 kilograms of
marijuana and possession with intent to distribute more than 100 kilograms
of marijuana. The district court sentenced Martinez to a within-guidelines
sentence of 87 months of imprisonment and five years of supervised release.
Martinez argues that the sentence is greater than necessary to achieve the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-50826       Document: 00512634692         Page: 2     Date Filed: 05/19/2014


                                         13-50826

sentencing goals set forth in 18 U.S.C. § 3553(a). Specifically, he contends that
the sentence fails to take into account his personal characteristics and
circumstances.
       Martinez does not dispute that the sentence was imposed within a
properly calculated guidelines range. Thus, a presumption of reasonableness
applies to this guidelines sentence. See United States v. Alonzo, 435 F.3d 551,
554 (5th Cir. 2006). The substantive reasonableness of a sentence is reviewed
under an abuse of discretion standard. See Gall v. United States, 552 U.S. 38,
51 (2007).
       Martinez’s argument that the district court did not consider his personal
circumstances and characteristics is not supported by the record. The district
court specifically referenced Martinez’s young age, as well as Martinez’s
substance abuse problem and lack of education. 1                  The record indicates,
however, that the district court was particularly disturbed by Martinez’s
lengthy criminal history at the age of 21. In imposing the 87-month sentence,
the district court specifically referenced the factors of deterrence, the need to
protect the public from further crimes of the defendant, and the need to provide
Martinez with adequate substance abuse treatment. See 18 U.S.C. § 3553(a).
Martinez has failed to rebut the presumption of reasonableness that is
accorded his within-guidelines sentence. See United States v. Rodriguez, 523
F.3d 519, 526 (5th Cir. 2008). To the extent that Martinez disagrees with the
sentence imposed or the district court’s evaluation of various sentencing
factors, he likewise has failed to rebut the presumption of reasonableness. See

       1 The district court also recognized that Martinez had not received treatment for his
substance abuse problem and recommended drug treatment during his incarceration at the
Bureau of Prisons. The sentencing hearing does not indicate that the district court imposed
or lengthened the sentence in order to enable Martinez to complete drug treatment. See
Tapia v. United States, ––– U.S. ––––, 131 S. Ct. 2382, 2393 (2011) (holding that a sentencing
court “may not impose or lengthen a prison sentence to enable an offender to complete a
treatment program or otherwise to promote rehabilitation”).


                                              2
    Case: 13-50826    Document: 00512634692     Page: 3   Date Filed: 05/19/2014


                                   13-50826

United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). Accordingly, the
judgment of the district court is affirmed. See Gall, 552 U.S. at 51.
      AFFIRMED.




                                       3